Exhibit 10.70

[Form of U.S. Award Letter –Letterhead]

Grant Date:             

Award Amount: $             (USD)

[Name]

[Address]

Dear [Name]:

Wyeth considers it essential to continue to provide long-term incentives for key
personnel of Wyeth to remain employed with Wyeth and focused on achieving a high
level of performance. To this end, in order to provide you with sufficient
long-term incentives to continue to use your best efforts to perform your duties
and responsibilities diligently and in the best interests of Wyeth and Wyeth’s
stockholders, Wyeth has elected to establish the Wyeth 2009 Cash Long-Term
Incentive Plan. All capitalized terms not defined in this letter are defined in
the Plan document (a copy of which can be found at
http://insidewyeth.com/WyethLTInformation).

I am pleased to inform you that you have been selected as a Participant in the
Plan. This letter constitutes your Award Letter under the Plan. Subject in all
instances to the terms and conditions of the Plan, you and Wyeth agree to the
following:

1. Grant Date. You are hereby granted this Award on the Grant Date specified
above.

2. Award Opportunity. The grant of this Award provides you with the opportunity
to earn a payment equal to the Award Amount (specified above), pursuant to the
terms of Section 5 of the Plan. If you reside outside of the United States, the
amount of your Award payable will be converted, on the date such Award is to be
paid, using the exchange rate in effect on such date, as determined by the
Company in its sole discretion, into the currency in which you receive payment
of your salary or wages from the Company.

3. Vesting and Payment of Award. Subject to Sections 5(c) and (d) of the Plan,
your Award will become immediately vested as to 100% of the Award Amount on the
third anniversary of the Grant Date, subject to your continued employment with
the Company through such date. In general, subject to Section 5(e) of the Plan,
your Award will be paid in a lump sum as promptly as practicable after the date
the Award vests (but in no event later than ten (10) Business Days after such
date). For the avoidance of doubt, your Award will not become immediately vested
upon any voluntary resignation by you due to your retirement with the Company.

4. Amendment. The terms of this Award Letter may not be amended, modified or
terminated other than by a written agreement executed by the parties hereto (or
their respective successors). The laws of the State of New Jersey will govern
this Award Letter, without reference to the principles of conflict of laws.

 

Very truly yours,

 

ROBERT E. LANDRY, JR., TREASURER On behalf of Wyeth